[DO NOT PUBLISH]
             `
                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 06-16047                     MAY 31, 2007
                             Non-Argument Calendar              THOMAS K. KAHN
                           ________________________                 CLERK


                  D. C. Docket No. 05-00062-CR-FTM-29-DNF

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                       versus

ALBERTO CHAVEZ SANCHEZ,

                                                         Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                  (May 31, 2007)

Before BIRCH, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      Alberto Chavez Sanchez appeals his 120-month sentence which was

imposed after he pled guilty to one count of illegal reentry into the United States of

an alien previously convicted of an aggravated felony, in violation of 8 U.S.C.
§ 1326(a) and (b)(2). On appeal, Sanchez argues that his sentence is unreasonable

because it exceeds the Sentencing Guidelines advisory range of 77 to 96 months’

imprisonment. We review the ultimate sentence imposed by the district court for

reasonableness. United States v. Bohannon, 476 F.3d 1246, 1248 (11th Cir. 2007).

After careful review, we affirm.

      The relevant facts are these. On July 6, 2005, Sanchez was indicted for

illegal reentry into the United States of an alien previously convicted of an

aggravated felony (gross sexual imposition).    He pled guilty and proceeded to

sentencing. According to his Presentence Investigation Report (“PSI”), in April

2004, Sanchez was arrested in Naples, Florida for aggravated assault with a deadly

weapon, tampering with a victim/witness, and violation of a domestic violence

“no-contact order.” While awaiting trial, Sanchez admitted to being a citizen and

national of Mexico who had previously been deported from the United States and

had illegally reentered without permission. Immigration records confirmed that in

August 1999, Sanchez had been deported to Mexico after being convicted of

sexual imposition and gross sexual imposition (the sexual molestation of an 11-

year-old girl), a crime defined by Ohio state law as an aggravated felony. Sanchez

had not received permission from the Attorney General or the Secretary of the

Department of Homeland Security to reenter the country.



                                        2
      The PSI determined that the base offense level for an individual convicted of

illegally entering the United States was 8 and recommended a 16-level increase,

pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii), because Sanchez previously had been

deported after a conviction for a crime of violence. After determining that Sanchez

was entitled to a reduction for acceptance of responsibility, the PSI recommended

an adjusted offense level of 21.

      As for Sanchez’s criminal history, the PSI noted that Sanchez’s 1999

deportation followed his convictions on charges of gross sexual imposition and

sexual imposition, which stemmed from instances of sexual molestation of an

11-year-old girl and a 13-year-old girl.     After being deported (and reentering

illegally), between 2000 and 2004, Sanchez committed six instances of driving-

related offenses, such as driving under the influence and driving without a license

or with a suspended license. In March and April 2004, Sanchez committed three

separate episodes of domestic violence to which he pled “no contest” and was

adjudicated guilty. Finally, in April 2005, Sanchez molested his wife’s juvenile

daughter and later pled “no contest” and was adjudicated guilty. With a criminal

history category VI (based on 20 criminal history points) and an adjusted offense

level of 21, Sanchez faced an advisory Guideline range of 77 to 96 months’

incarceration.



                                         3
      At the sentencing hearing, the district court adopted the findings of the PSI

and then heard Sanchez’s argument in support of a downward departure, pursuant

to U.S.S.G. § 4A1.3, based on the PSI’s overrepresentation of his criminal history.

Specifically, Sanchez argued the PSI’s calculations overstated his criminal history

because half of the criminal-history points stemmed from traffic offenses, such as

driving with a suspended license, while almost all the other points resulted from

incidents involving his former wife which occurred within a short span of time of

each other. The district judge was unpersuaded, observing that Sanchez’s criminal

record “justly deserves” a criminal history category VI because it contained

offenses “continuing, almost unabated” since 1999 and “a series of violent offenses

against his wife.” The court then heard the parties’ arguments on the ultimate

sentence to impose.

      In support of mitigation, Sanchez reiterated the argument he unsuccessfully

asserted in support of a § 4A1.3 downward departure. He urged that there had

been no corroboration of the allegations underlying the incidents involving his

former wife.   He highlighted his “no contest” pleas, maintaining that he was

innocent of the crimes to which he had pled.        The district court also heard

Sanchez’s statement of remorse. The government responded that a sentence at the




                                        4
high end of the Guidelines range was warranted, in light of Sanchez’s criminal

history, noting that the record contained no evidence of any mitigating factors.

      Before imposing sentence, the district court noted that the Guidelines range

was advisory and that the court had the discretion to impose a sentence either

within, or above or below, the range, after consideration of the 18 U.S.C. § 3553(a)

factors so long as the sentence was “sufficient, but not greater than necessary to

satisfy the purposes of sentencing.” The court then stated:

             It doesn’t take a great mind to figure out that this defendant’s
      problem is his criminal history and what it says about him. In a
      relatively short period of time, from 1999 to 2005, it’s amazing the
      record that he’s accumulated, particularly when you keep in mind that
      he wasn’t supposed to be here in the first place.

             The [PSI] indicates that he’s violent, that he doesn’t follow the
      instructions of the Court either with regard to the deportation order or
      the domestic violence injunction. I think it’s fair to say that his
      conduct is that of a sexual predator. Starts in 1999, with a rape charge
      that is pled down to grotesque sexual imposition, as they call it in
      Ohio. The victim -- one victim there was 11. I think the other was 13,
      as I recall. The facts alleged there are similar to the 2005 case that he
      pled no contest to here, in Fort Myers, on his wife’s minor daughter.

             He’s been placed on probation and violated probation. He’s
      given false names to law enforcement officers. There’s simply
      nothing good, under all the factors set forth in this statute, that I can
      find from his pre-sentence report.

The district court then imposed a 120-month term of imprisonment.            Sanchez

objected to the reasonableness of the sentence, arguing that the sentence imposed



                                          5
exceeded the advisory Guidelines range, and that the court had not given him

notice that it was considering a sentence above the Guidelines range. The district

court noted that Sanchez’s objections were preserved for appeal, but that after the

Supreme Court’s ruling in United States v. Booker, 543 U.S. 220 (2005), a

defendant is always on notice that a sentence above the Guideline range may be

imposed.

      The district court issued a final written judgment imposing a sentence of 120

months’ incarceration, as well as a written statement of reasons for imposing a

sentence in excess of the advisory Guideline range. In the written statement, the

court noted that it had considered “the nature and circumstances of the offense and

the history and characteristics of the defendant,” and the need for the sentence “to

reflect the seriousness of the offense, to promote respect for the law, and to provide

just punishment for the offense,” “to afford adequate deterrence to criminal

conduct,” and “to protect the public from further crimes of the defendant.” This

appeal followed.

      Sanchez argues that the sentence imposed was unreasonable because it

exceeded the upper end of the advisory Guidelines range by two years.              He

suggests that the district court was required to find extraordinary circumstances,




                                          6
which he contends do not exist here, in order to depart from the advisory range to

such an extent. On this record, we disagree.

       Congress has directed that a sentencing court “shall impose a sentence

sufficient, but not greater than necessary.”       18 U.S.C. § 3553(a).     In our

reasonableness review, we examine “only the final sentence for reasonableness, in

light of the § 3553(a) factors,” rather than “each individual decision made during

the sentencing process.” Bohannon, 476 F.3d at 1248. The review “is highly

deferential” and the burden rests with the party challenging the sentence to prove

that the sentence is unreasonable. Id. at 1248, 1253. “We recognize that there is a

range of reasonable sentences from which the district court may choose,” and will

affirm as long as the sentence imposed by the district court achieves the purposes

of sentencing as stated in § 3553(a). United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005).

      The   sentencing   factors    that the   court must consider     include   the

circumstances of the offense and the history and characteristics of the defendant,

the need for the sentence to promote respect for the law, just punishment for the

offense, deterrence to criminal conduct, and to protect the public from further

crimes of the defendant, the kinds of sentences available, and the advisory

Sentencing Guidelines range.       See 18 U.S.C. § 3553(a)(1), (a)(2)(A-C), (a)(3),



                                           7
(a)(4). We have held that “nothing . . . requires the district court to state on the

record that it has explicitly considered each of the § 3553(a) factors or to discuss

each of the § 3553(a) factors.”      Talley, 431 F.3d at 786 (internal quotation

omitted). Rather, the district need only acknowledge that it has considered the

defendant’s mitigating arguments in light of the sentencing factors. Id.

      Here, in selecting Sanchez’s sentence, the district court considered his

criminal history and determined that it needed to impose a sentence that would

promote respect for the law, deter future criminal conduct, and protect the public

from further crimes that Sanchez could commit. The court also noted Sanchez’s

repeated violations of court orders, including the deportation order and the

domestic violence injunction.      Moreover, the court considered the advisory

Guidelines range that it had adopted from the PSI and the sentences available,

including the government’s recommendation for a sentence at the upper end of the

Guideline range. After evaluating all of these circumstances, and making both oral

and written findings on many of the § 3553 factors, the district court concluded

that a sentence in excess of the Guideline range was necessary to achieve the

purposes of sentencing. Finally, we observe that the ultimate sentence imposed is

exactly half of the statutory maximum of twenty years that may be assigned to an

individual convicted of illegal reentry following removal subsequent to a



                                          8
conviction for an aggravated felony. See 8 U.S.C. § 1326(b)(2). On this record,

Sanchez has not met his burden to establish that his sentence is unreasonable.

      AFFIRMED.




                                         9